No. 04-01-00735-CR
Bradley KING,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-1961-B
Honorable Mary Roman, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
 Sarah B. Duncan, Justice
Delivered and Filed:	July 24, 2002
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss his appeal. The motion is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH